                               Case 20-10158-KBO         Doc 31       Filed 01/28/20         Page 1 of 3



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                       )
             In re                     )                            Chapter 11
                                       )
             SOUTHLAND ROYALTY COMPANY )                            Case No. 20-10158 (KBO)
             LLC,                      )
                                       )
                           Debtor. 1   )
                                       )

                                        AGENDA FOR FIRST DAY HEARING
                                       AND INDEX OF FIRST DAY PLEADINGS

         Date and Time of Hearing: JANUARY 29, 2020 AT 10:00 A.M. (ET)

         Location:             UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
                               DELAWARE, 824 N. MARKET STREET, 6TH FLOOR, COURTROOM
                               NO. 1, WILMINGTON, DELAWARE 19801

         PETITION AND RELATED PLEADINGS

         1.          Voluntary Chapter 11 Petition

                     A.        Southland Royalty Company LLC [20-10158]

         2.          Declaration of Frank A. Pometti in Support of Voluntary Petition, First Day Motions and
                     Applications [D.I. 10, 1/27/20]

         MATTERS GOING FORWARD

         3.          Debtor’s Motion for Interim and Final Orders, Pursuant to Sections 105(a) and 366 of the
                     Bankruptcy Code, (I) Prohibiting Utility Companies from Altering, Refusing, or
                     Discontinuing Utility Services, (II) Deeming Utility Companies Adequately Assured of
                     Future Payment, (III) Establishing Procedures for Determining Additional Adequate
                     Assurance of Payment, and (IV) Granting Related Relief [D.I. 3, 1/27/20]

                     Status:         This matter is going forward.




         1
           The last four digits of the Debtor’s United States federal tax identification number are 8522. The Debtor’s mailing
         address is 400 West 7th Street, Fort Worth, Texas 76102.
25877528.1
                        Case 20-10158-KBO        Doc 31     Filed 01/28/20   Page 2 of 3



         4.   Debtor’s Motion for Entry of Interim and Final Orders Authorizing the Debtor to
              (I) Maintain Its Insurance Policies, (II) Enter Into and Finance New Insurance Policies,
              (III) Maintain Its Surety Program and (IV) Pay All Obligations in Respect of the Foregoing
              [D.I. 4, 1/27/20]

              Status:          This matter is going forward.

         5.   Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing Payment of Certain
              Prepetition Taxes and (II) Granting Related Relief [D.I. 5, 1/27/20]

              Status:          This matter is going forward.

         6.   Debtor’s Motion for Entry of Interim and Final Orders Authorizing the Debtor to
              (A) Continue Its Existing Cash Management System and (B) Maintain Existing Bank
              Accounts, Check Stock and Business Forms [D.I. 6, 1/27/20]

              Status:          This matter is going forward.

         7.   Application of the Debtor for Entry of an Order Appointing Epiq Corporate Restructuring,
              LLC as Claims and Noticing Agent Effective as of Petition Date [D.I. 7, 1/27/20]

              Status:          This matter is going forward.

         8.   Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing the Debtor to Pay
              or Honor Prepetition and Postpetition (A) Obligations to Holders of Royalty Interests,
              Overriding Royalty Interests, and Working Interests; and (B) Production Expenses and
              Joint Interest Billings; and (II) Granting Related Relief [D.I. 8, 1/27/20]

              Status:          This matter is going forward.

         9.   Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing the Debtor to
              (A) Obtain Postpetition Financing and (B) Use Cash Collateral, (II) Granting Adequate
              Protection to Prepetition RBL Secured Parties, (III) Granting Liens and Superpriority
              Claims, (IV) Modifying the Automatic Stay, (V) Scheduling a Final Hearing and
              (VI) Granting Related Relief [Redacted D.I. 23, 1/27/20; Sealed D.I. 24, 1/27/20]

                        A. Declaration of Avi Robbins in Support of the Debtor’s Motion for Entry of
                           Interim and Final Orders (I) Authorizing the Debtor to (A) Obtain Postpetition
                           Financing and (B) Use Cash Collateral, (II) Granting Adequate Protection to
                           Prepetition RBL Secured Parties, (III) Granting Liens and Superiority Claims,
                           (IV) Modifying the Automatic Stay, (V) Scheduling a Final Hearing and
                           (VI) Granting Related Relief ] [D.I. 26, 1/27/20]

              Status:          This matter is going forward.



25877528.1
                                                        2
                         Case 20-10158-KBO       Doc 31     Filed 01/28/20    Page 3 of 3




         10.      Motion of Debtor for Entry of an Order Authorizing the Filing Under Seal of Proposed
                  Debtor-In-Possession Financing Letters [D.I. 25, 1/27/20]

                         Status:       This matter is going forward.

             Dated:   January 28, 2020              YOUNG CONAWAY STARGATT & TAYLOR, LLP
                      Wilmington, Delaware
                                                    /s/ Elizabeth S. Justison
                                                    M. Blake Cleary (No. 3614)
                                                    Sean M. Beach (No. 4070)
                                                    Elizabeth S. Justison (No. 5911)
                                                    Rodney Square
                                                    1000 North King Street
                                                    Wilmington, Delaware 19801
                                                    Telephone: (302) 571-6600
                                                    Facsimile: (302) 571-1253
                                                    Email: mbcleary@ycst.com
                                                             sbeach@ycst.com
                                                             ejustison@ycst.com

                                                    -and-

                                                    SHEARMAN & STERLING LLP

                                                    C. Luckey McDowell (admitted pro hac vice)
                                                    Ian E. Roberts (admitted pro hac vice)
                                                    2828 N. Harwood Street, Suite 1800
                                                    Dallas, TX 75201
                                                    Phone: (214) 271-5777
                                                    Email: luckey.mcdowell@shearman.com
                                                            ian.roberts@shearman.com

                                                    Sara Coelho (admitted pro hac vice)
                                                    599 Lexington Ave.
                                                    New York, NY 10022
                                                    Phone: (212) 848-4000
                                                    Email: sara.coelho@shearman.com
                                                    fay.teloni@shearman.com

                                                    Proposed Co-Counsel to the Debtor and
                                                    Debtor in Possession




25877528.1
                                                        3
